Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/29/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8,11-13,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188).
Claim 1, Kim et al discloses
a peripheral interface (Fig. 1, label 150, paragraph 70 discloses the input/output interface may include audio module 280.) connected to a speech receiver (Fig. 2, label 
a bus matrix connected to the peripheral interface (Fig. 1, label 110 shows the bus matrix connected to label 150 and Fig. 2, labels 288,284,286,282 and audio module.); 
a first processor connected to the bus matrix (Fig. 1, label 120. Fig. 2, label 210. Fig. 5a, label 510, Fig. 11, label 1110) and configured to determine whether the speech signal contains a wake-up word according to the speech signal (Fig. 5a, label 530, Fig. 5b, label 530. Paragraph 145 discloses “the first processor 510 may recognize the wake-up word on the basis of the wake-up processing unit 530.”.); 
a second processor (Fig. 5a, label 520, Fig. 11, label 1120) connected to the bus matrix (Fig. 1, label 120 shows the processor is connected to the bus, 110. Fig. 2,4 shows the processor connected to other components, wherein the bus enables connection between the components and the processor. Fig. 5a shows the second processor.) and configured to perform speech recognition on the speech signal (paragraph 164 discloses label 520 processes voice recognition and an operation related to a voice recognition service.); and a memory array connected to the bus matrix (Fig. 1, label 130 is connected to the bus, label 110.).
Kim et al discloses the second processor performs voice recognition (paragraph 164, Fig. 5a, label 520), but fails to disclosed the processor also performs signal denoising.
Lee discloses a processor that performs signal denoising and voice recognition (Fig. 3, label 131,132, paragraph 85 discloses the controller or processor 130 performs cancelling noise from an input signal and voice recognition. Paragraph 147 discloses 
Claim 2, Kim et al discloses in response to determining that the speech signal contains the wake-up word (Fig. 11, label 1110, 1101, Fig. 5a, label wake-up processor), the first processor is configured to start the second processor to perform the speech recognition and to enter a sleep state after the second processor is started (Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510.” Paragraph 239 discloses “the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. ... the second processor 1120 may transfer a sleep request to the first processor 1110.”)
Claim 3, Kim et al discloses a system read only memory (ROM) (Fig. 1, label memory, Fig. 2, label 230, Paragraph 62) configured to store system information (paragraph 43 discloses the memory stores system information such as commands or data, software and/or program.);
a first static random access memory (SRAM) configured to store data of a wake-up model (Paragraph 62 discloses label 130,232 can include at least one of a volatile 
a second SRAM configured to store operation data (Paragraph 62 discloses label 130,232,450 can include “at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service …. detect the wake-up word …”. This indicates operation data is stored in at least one of a volatile memory.).
Claim 8, Kim et al discloses wherein the first processor and the second processor are digital signal processors (DSPs) (Paragraph 36 discloses a processor as a dedicated processor or a generic purpose processor, wherein a DSP is a type of dedicated processor.).  
Claim 11, Kim et al discloses
a microphone (Fig. 2, label microphone); and
a speech chip connected to the microphone (Fig. 2, label 210, paragraph 57), the speech chip comprising: 
a peripheral interface (Fig. 1, label 150, paragraph 70 discloses the input/output interface may include audio module 280.) connected to the microphone (Fig. 2, label 288,284,286,282 connected to the audio module, 280.) and configured to receive a 
a bus matrix connected to the peripheral interface (Fig. 1, label 110 shows the bus matrix connected to label 150 and Fig. 2, labels 288,284,286,282 and audio module.); 
a first processor connected to the bus matrix (Fig. 1, label 120. Fig. 2, label 210. Fig. 5a, label 510, Fig. 11, label 1110) and configured to determine whether the speech signal contains a wake-up word according to the speech signal (Fig. 5a, label 530, Fig. 5b, label 530. Paragraph 145 discloses “the first processor 510 may recognize the wake-up word on the basis of the wake-up processing unit 530.”.); 
a second processor (Fig. 5a, label 520, Fig. 11, label 1120) connected to the bus matrix (Fig. 1, label 120 shows the processor is connected to the bus, 110. Fig. 2,4 shows the processor connected to other components, wherein the bus enables connection between the components and the processor. Fig. 5a shows the second processor.) and configured to perform speech recognition on the speech signal (paragraph 164 discloses label 520 processes voice recognition and an operation related to a voice recognition service.); and a memory array connected to the bus matrix (Fig. 1, label 130 is connected to the bus, label 110.).
Kim et al discloses the second processor performs voice recognition (paragraph 164, Fig. 5a, label 520), but fails to disclosed the processor also performs signal denoising.
Lee discloses a processor that performs signal denoising and voice recognition (Fig. 3, label 131,132, paragraph 85 discloses the controller or processor 130 performs cancelling noise from an input signal and voice recognition. Paragraph 147 discloses “pre-processor 131, the voice recognizing processor 132, and the post-processor 133 may 
Claim 12, Kim et al discloses in response to determining that the speech signal contains the wake-up word (Fig. 11, label 1110, 1101, Fig. 5a, label wake-up processor), the first processor is configured to start the second processor to perform the speech recognition and to enter a sleep state after the second processor is started (Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510.” Paragraph 239 discloses “the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. ... the second processor 1120 may transfer a sleep request to the first processor 1110.”)
Claim 13, Kim et al discloses a system read only memory (ROM) (Fig. 1, label memory, Fig. 2, label 230, Paragraph 62) configured to store system information (paragraph 43 discloses the memory stores system information such as commands or data, software and/or program.);
a first static random access memory (SRAM) configured to store data of a wake-up model (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more 
a second SRAM configured to store operation data (Paragraph 62 discloses label 130,232,450 can include “at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service …. detect the wake-up word …”. This indicates operation data is stored in at least one of a volatile memory.).
Claim 18, Kim et al discloses wherein the first processor and the second processor are digital signal processors (DSPs) (Paragraph 36 discloses a processor as a dedicated processor or a generic purpose processor, wherein a DSP is a type of dedicated processor.).  

Claims 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Cho et al (US Patent No.: 9606742).
Claims 4,14, Kim et al discloses wherein both the first SRAM and the second SRAM (paragraph 62 discloses label 130,232 can include at least one volatile memory.) and the first and second processor connected to the at least one volatile memory such as SRAM (Fig. 1, label 130 is connected to label 120 via label 110. Fig. 2, label 210,230,232).

Cho et al discloses SRAM having a plurality of SRAM cells (Fig. 5, label 550, Col. 4, lines 1-30 discloses “the memory device includes similar configuration of control lines as the memory device 300 …. the memory device includes a pulse shaper 530, a memory controller 540 (similar to memory controller 310 of Fig. 3, and memory cells 550 (si8milar to memory cells 320 of Fig. 3.), wherein 
the memory array (Fig. 5, label 550) further comprises: a processor (Fig. 5, label 540, Fig. 3, label 310) configured to perform clock control and power control on each of the plurality of SRAM cells (Fig. 3, label 310 controls access to the memory cells resulting from a request from for example, a hardware micro-processor. Activation is performed by the row decoder based on the control of the controller 310. This indicates clock control such as when the row decoder and memory cells are activated. Col. 4, lines 1-30 discloses the row decoder 330 is decoding the row address and activating one of word lines 340, the controller 310 provides a sense amplifier enable signal to the column block. The column block decodes the signals from the controller 310 and activates appropriate components (e.g., sense amplifier, bit line, etc.) to access requested memory cells. This indicates power control is performed by the controller 310.), 
wherein when the operates, corresponding SRAM cells of the first SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s SRAMs by building the SRAMs as disclosed by Cho et al so to conserve on power consumption and improve performance.

Claims 5-7,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Ma et al (US Publication No.: 20170277635)
Claim 5,15, Kim et al discloses the first SRAM and the second SRAM (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”.) but fails to disclose wherein each of the first SRAM and the second SRAM comprises: a first exclusive region, configured to be performed by the first processor for storage; 
a second exclusive region, configured to be performed by the second processor for storage; and 
a shared region, configured to be performed by both the first processor and the second processor for storage.
Ma et al discloses a multicore system comprising multiple processor and memory. The memory may include volatile memory and the processor have built in 
a first exclusive region, configured to be performed by the first processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); 
a second exclusive region, configured to be performed by the second processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); and 
a shared region, configured to be performed by both the first processor and the second processor for storage (Fig. 13, label 1306, Paragraph 117 discloses a last level cache is shared among the plurality of processors.).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s memory and processors by building the processors with exclusive cache and shared cache as disclosed by Ma et al so to provide transaction memory, hence improving data processing.
Claim 6,16, Ma et al discloses wherein both the first exclusive region and the second exclusive region have a cacheable region (Fig. 13, label 1304).  
Claim 7,17, Ma et al discloses wherein the shared region has an uncacheable region (Fig. 13, label 1306).  

Claims 9,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Li (US Publication No.: 20120290763).

Li discloses wherein the first processor and the second processor (Fig. 3, label ARM11) are connected to the bus matrix through an advanced extensible interface (AXI) (Fig. 3, label AXI bus connects components to the bus matrix (connection of all components shown in Fig .3)), the bus matrix is connected to an advanced high-performance bus (AHB) through an AXI/AHB converter (Fig. 3, label bridge 2, AHB, paragraph 92), and the bus matrix is connected to an advanced peripheral bus (APB) through an AXI/APB converter (Fig. 3, label Bridge 1, paragraph 92), wherein the APB bus is connected to a peripheral device (Fig. 3, label APB, peripheral controller).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify the bus matrix of Kim et al with the bus matrix and connections as disclosed by Li so to provide connection between components and improve communication between such components.

Claims 10,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Zhao et al (US Publication No.: 20200020384).

	Zhao et al discloses a clock reset unit (paragraph 27 discloses the smu 280 includes one or more clock sources to provide clock signals for each components of APU 200.), connected to the bus matrix (Fig. 2, label SMN connects SMU 280 with other components.) and configured to control a clock (paragraph 27 discloses SMU 280 includes one or more clock sources to provide clock signals, which indicates control of a clock.); wherein the clock reset unit is connected to the bus matrix through an AXI/APB converter (Fig. 4, label 280 is connected to label 430 via smn. Fig. 5, label 550 shows the power controller, label 430 of Fig. 4, wherein 550 is connected to SMU via AXI/APB converter or interface, label 552.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s sleep state transition by using a clock reset unit as disclosed by Zhao et al so to control the sleep state of the processors, hence reducing power consumption.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656